05/21/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0467



                                    No. DA 19-0467


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

LEIGHTON SCOTT HUGHES,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including June 26, 2020, within which to prepare, serve, and file its response

brief.




RS/ALS                                                                Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 21 2020